      Case 2:19-cv-00084-JAM-DB Document 73 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CAMERON SHEPHERD,                                       No. 2:19-cv-0084 JAM DB P
12                            Plaintiff,
13             v.                                             ORDER
14    A. CORNWELL.,
15                            Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se. In an order filed March 29, 2021, this court

18   granted in part plaintiff’s motion to compel. Therein, defendant was ordered to propose a

19   protective order for some of the discoverable documents. Defendant has submitted a proposed

20   protective order. This court will give plaintiff an opportunity to file a response.

21            Within thirty days of the filed date of this order, plaintiff may file a response to the

22   proposed protective order submitted by defendant. If plaintiff does not file a response, this court

23   will consider whether the proposed protective order is appropriate and issue a protective order.

24   Dated: April 15, 2021

25

26
27   DLB:9/DB/prisoner-civil rights/shep0084.pro order resp

28
                                                              1
